Exhibit 10.1

TRANSITION AND RELEASE AGREEMENT

ERIC SLUSSER

 

I. Introduction.

I, the undersigned, am currently an employee of Express Scripts Holding Company
(“Express Scripts” or “Company”) and/or an officer or employee of one or more of
its subsidiaries or predecessor or affiliated companies, and prior to
October 25, 2017 served as Executive Vice President and Chief Financial Officer
of the Company. Express Scripts and I have agreed to the terms set forth below
(the “Agreement”) in consideration for the continuation of my employment on a
part-time basis during a transition period through March 31, 2018 (the
“Separation Date”), my termination of employment from the Company, and my
agreement to, and compliance with, the terms hereof. During the period from the
date hereof through the Separation Date, unless sooner terminated in accordance
with Section IV (the “Transition Period”), I shall provide services to the
Company as set forth in Section IV.

 

II. Definitions.

All words used in this Agreement have their plain meanings in ordinary English.
Specific terms used in this Agreement have the following meanings:

 

  A. I, me, and my include both me, Eric Slusser, and anyone who has or obtains
any legal rights or claims through me, including any heirs, agents,
representatives, successors and assigns that I now have or may have in the
future.

 

  B.

Company or Express Scripts, as used herein, shall at all times mean Express
Scripts Holding Company, its present and former subsidiaries, all successors and
assigns, affiliated and predecessor companies (including Express Scripts, Inc.,



--------------------------------------------------------------------------------

  Medco Health Solutions, Inc. and all affiliated entities thereto), and direct
and indirect parent, predecessor and management companies, together with each of
its and their present or former owners, partners, officers, employees,
stockholders, attorneys, directors, insurers, representatives and agents of any
of them, whether in their individual or official capacities, and any pension or
other benefit plan or related underlying trust applicable to the employees or
former employees of the Company, and any of the current and former trustees,
fiduciaries or administrators of any such benefit plan or trust, in their
official and individual capacities.

 

  C.

Claims means all of the claims of any kind whatsoever that I had, may have had
or now have against the Company (with the exception of (i) claims arising under
or related to this Agreement, (ii) claims arising under or related to any
indemnification agreement between myself and the Company, including but not
limited to the Indemnification Agreement dated as of September 9, 2015, and
(iii) other claims or rights for indemnification I may have pursuant to the
Company’s certificate of incorporation or bylaws), regardless of whether I now
know about these claims, including but not limited to, claims relating to,
arising out of, or attributable to (i) my employment or the termination of my
employment with the Company and (ii) the Executive Employment Agreement between
myself and the Company effective as of March 8, 2017 (the “Employment
Agreement”) or any other agreement or arrangement (whether formal or informal,
oral or written) with the Company or any subsidiary or affiliate thereof. This
release of claims includes, but is not limited to, all claims arising under
Title VII of the 1964 Civil Rights Act (“Title VII”), as amended, the Equal Pay
Act, the Americans with

 

2



--------------------------------------------------------------------------------

  Disabilities Act (the “ADA”), the National Labor Relations Act, the Age
Discrimination in Employment Act (“ADEA”), the Older Workers Benefits Protection
Act (the “OWBPA”), the Employee Retirement Income Security Act, the Worker
Adjustment and Retraining Notification Act and any similar state or local law,
the Service Contract Act, the Family and Medical Leave Act, the federal False
Claims Act, the Missouri Human Rights Act, the Missouri Service Letter statute,
Missouri Minimum Wage Law, Missouri Wage Payment Law, and all state False Claims
Acts, all as amended, or any other federal, state, or local laws, rules,
regulations, ordinances or orders, any and all claims arising out of any
constitutional provision, statute, ordinance, regulation or executive order, and
any and all common law claims or whistleblower or public policy provisions or
theories, including but not limited to those civil rights laws prohibiting
discrimination based on any protected class status; retaliation; laws related to
wages and hours; negligent hiring or retention; wrongful termination; unjust
dismissal; assault; battery; defamation; false imprisonment; intentional or
negligent infliction of emotional distress; breach of the covenant of good faith
and fair dealing; promissory estoppel; negligence; claims based upon contract,
tort or other common law theories; any and all claims under any Company
severance plan, my Employment Agreement or for attorneys’ fees and costs; claims
for loss of wages, loss of other employment, back pay, front pay, liquidated
damages, compensatory damages, personal injury, emotional distress, mental
anguish, vacation pay, PTO, sick pay, pension contributions or benefits, medical
or health benefits, short or long term disability benefits, and any other
employee benefits,

 

3



--------------------------------------------------------------------------------

  with the exception of any vested 401(k) and cash balance retirement benefits,
any deferred compensation plans, any vested equity interests, and any vested
rights with respect to any benefits, rights or entitlements under the terms of
any employee benefit programs; and all other claims or causes of action I may
have as of the date that I sign this Agreement, whether I am aware of them or
not, against the Company.

 

  D. Base Salary means $747,000.00 per year.

 

  E. Cause shall have the meaning ascribed to such term in Article I of the
Employment Agreement.

 

III. Consideration.

I acknowledge that I am receiving satisfactory consideration from the Company to
which I am not otherwise entitled by law, contract, or under any policy of the
Company. The Company has agreed to provide this money and other benefits in
consideration of my execution (and non-revocation) of this Agreement, including
but not limited to the release of claims set forth in Section V below. As of the
date of this Agreement, the Company acknowledges that the Chief Executive
Officer of the Company is not aware of a basis to terminate my employment for
Cause; however, the foregoing acknowledgment does not preclude the Company from
terminating my employment for Cause following the date of this Agreement.

 

  A.

Separation Date Consideration. In consideration for my releases, promises and
representations in this Agreement, and provided that (i) this Agreement becomes
effective in accordance with Section XIV below, (ii) my employment continues
through the Separation Date or the Company terminates my employment other

 

4



--------------------------------------------------------------------------------

  than for Cause prior to the Separation Date as set forth in Section IV.B,
(iii) I or my legal representative and/or a representative of my estate
re-execute this Agreement following the Separation Date or, if earlier, the
Termination Date (and do/does not revoke such re-execution) and (iv) I do not
materially breach the terms of this Agreement, the Company shall deliver the
following compensation and benefits (the “Separation Benefits”) to me as
follows:

 

  1. Two Million Two Hundred Forty One Thousand dollars ($2,241,000), less
applicable taxes and withholding, paid out in substantially equal monthly
installments over an eighteen (18) month period, which installments shall be
payable on the first day of each month, with the first installment payable on
the first day of the calendar month immediately following the Termination Date;

 

  2.

Subject to Section III.A.3 below, an amount equal to the monthly cost of
continuing medical, dental, vision, and Employee Assistance Program (“EAP”)
coverage under the Company’s medical, dental, vision, and EAP programs under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) for myself and
my eligible dependents (including my spouse) through the eighteen (18) month
anniversary following the Termination Date beginning on the first day of the
first month following the Termination Date; provided that (a) as of my
Termination Date, I am covered under a Company plan for such medical, dental,
vision, and EAP coverage (as applicable), and the Company continues to offer
such benefit to its rank-and-file employees who are not covered under a
collective

 

5



--------------------------------------------------------------------------------

  bargaining agreement; (b) with respect to the medical benefits only, if during
the continuation period immediately following my Termination Date the Company
ceases to offer a medical program to its rank-and-file employees who are not
covered under a collective bargaining agreement, the payment during the
remainder of the continuation period shall change to an amount equal to the
monthly premium for equivalent medical insurance coverage; and (c) if during the
continuation period I become eligible, as a full-time employee, for group
medical, dental, vision, and/or EAP insurance from another employer, I shall
forfeit any such future payments from the Company;

 

  3. In the event payments for continued medical, dental, vision, or EAP
coverage as provided for in Section III.A.2 above or such continued coverage
itself, by reason of change in the applicable law, may, in the Company’s
reasonable view, result in tax or other penalties on the Company, the provisions
of Section III.A.2 above shall terminate and the Company and I shall, in good
faith, negotiate for a substitute provision which does not result in such tax or
other penalties;

 

  4. The continued vesting through my Termination Date of my outstanding equity
awards (as set forth in Schedule A, attached hereto) in accordance with the
terms and conditions of the applicable grant notices and agreements, and the
equity plan documents. Notwithstanding the foregoing,

 

6



--------------------------------------------------------------------------------

  a. My restricted stock units granted on September 9, 2015, as set forth on
Schedule A, shall vest in full on the earlier of: (i) the Termination Date if my
employment is terminated by the Company other than for Cause or (ii) the
Separation Date; in either case, subject to my compliance with Section IV.C.
through the applicable Termination Date, including, but not limited to, my
cooperation and assistance to the Company with respect to the successful
transition to a new Chief Financial Officer; and

 

  b. My outstanding performance shares granted on March 9, 2016, and March 8,
2017 shall be eligible to vest in a number of shares equal to the lesser of:
(i) the number of shares earned based on actual achievement of performance
criteria through the end of the applicable performance period; or (ii) the
number of shares that would have vested based on an assumed performance period
ending as of September 1, 2017. In either case, the vesting of these performance
shares shall be pro-rated for the portion of the applicable performance period
that I was employed by the Company from the commencement of the applicable
performance period through the Termination Date in accordance with the
applicable award agreement. Any performance shares so earned shall be delivered
as soon as practicable following the end of the applicable performance period,
but in any event within ninety (90) days following the end of such period;

 

7



--------------------------------------------------------------------------------

  5. My 2017 annual cash bonus based on actual performance (disregarding my
change to part-time status as contemplated in this Agreement), pro-rated for the
period that I was employed by the Company from January 1, 2017 through the
earlier of the Termination Date or December 31, 2017. My pro-rated 2017 annual
cash bonus shall be paid to me by the Company no later than March 15, 2018;

 

  6. My 2018 annual cash bonus based on actual performance (disregarding my
change to part-time status as contemplated in this Agreement), pro-rated for the
period that I was employed by the Company from January 1, 2018 through the
Termination Date. My pro-rated 2018 annual cash bonus shall be paid to me by the
Company no later than March 15, 2019; and

 

  7. The continued vesting through my Termination Date of my accounts under the
Company’s Executive Deferred Compensation Plan (“EDCP”) in accordance with the
terms of the EDCP and the terms of the contributions made by the Company to my
EDCP account.

The consideration in Sections III.A.1-3 shall remain due and payable to me (or
to my estate) regardless of my death and/or Disability (as defined in Article I
of the Employment Agreement and incorporated herein by reference). The effect of
my death and/or Disability on the consideration set forth in Section III.A.4-6
shall be governed by the terms of the applicable grant notices, awards and
agreements, and the incentive plan documents and the consideration set forth in
Section III.A.7 shall be governed by the terms of the EDCP and the terms of the
contributions made by the Company to my EDCP account.

 

8



--------------------------------------------------------------------------------

  B. Resignation Prior to the Separation Date Consideration. In consideration
for my releases, promises and representations in this Agreement, and provided
that (i) this Agreement becomes effective in accordance with Section XIV below,
(ii) I voluntarily resign my employment for any reason prior to the Separation
Date as set forth in Section IV.B, (iii) my employment is not terminated by the
Company for Cause prior to the Separation Date, (iv) I or my legal
representative and/or a representative of my estate re-execute this Agreement
following the Termination Date (and do/does not revoke such re-execution) and
(v) I do not materially breach the terms of this Agreement, the Company shall
deliver to me the Separation Benefits other than the benefits as provided in
Section III.A.4.a (i.e., my restricted stock units granted on September 9,
2015).

 

  C. Accrued Benefits. In addition to the consideration described above, I
understand that I will be paid the amounts below. I acknowledge that upon
receipt of these amounts, I will have been paid any and all amounts owed to me
by the Company through my Termination Date (defined below), including but not
limited to all wages, salary, overtime pay, vacation pay, bonuses, commissions,
and all other compensation of any nature whatsoever, as well as any business
expenses that I incurred on the Company’s behalf through the Termination Date.

 

  1. Base Salary through the Termination Date;

 

  2. Accrued and unused PTO; and

 

9



--------------------------------------------------------------------------------

  3. Vested amounts under the EDCP, paid out in accordance with the terms of the
plan and the terms of the contributions made by the Company to my EDCP account.

I authorize the Company to withhold from my Separation Benefits or, if
applicable, my Termination Benefits (defined below) the appropriate payroll
taxes and to offset against my Separation Benefits or, if applicable, my
Termination Benefits any advances, loans or amounts I owe to the Company, to the
extent permitted under applicable law. I am not aware of any amount that I owe
the Company.

 

IV. Transition Services.

 

  A. I will continue to be employed by the Company on a part-time basis from the
date of this Agreement through the earlier to occur of: (i) the Separation Date;
(ii) the date that I voluntarily resign my employment in writing in accordance
with Section IV.B; (iii) the date upon which I die or am deemed to have a
Disability or (iv) the date set forth in any written notice of termination by
the Company pursuant to Section IV.B. Such date is referred to herein as the
“Termination Date.”

 

  B. Prior to the Separation Date, the Company may terminate my employment with
or without Cause and I may voluntarily resign my employment for any reason. Such
termination shall be communicated to the other party by written notice in
accordance with Section XV and such notice shall set forth the effective date of
termination; provided, that the Termination Date shall not be less than fifteen
(15) days after such notice is delivered in the event of my voluntary
termination of employment or a termination of employment by the Company other
than for Cause.

 

10



--------------------------------------------------------------------------------

  C. During the Transition Period, the Company, in its sole discretion, may
require me to provide services upon the request of the Chief Executive Officer
of the Company or his designee on a project-by-project basis. Such services
shall equal or exceed twenty percent (20%) of the services I provided to the
Company prior to the date hereof. I shall perform all transition services with a
level of skill and care generally exercised by other similarly situated
employees, and in performing such services, I shall comply fully with all
applicable laws and all applicable policies of the Company. In exchange for the
transition services, (i) my Base Salary shall continue to be paid during the
Transition Period in accordance with the normal payroll practices of the Company
and (ii) through the Termination Date, I shall participate in all Company
benefit plans as a regular employee, subject to the terms and conditions of the
Company benefit plans; provided, that I shall not be eligible to receive any
additional grants of equity awards following the date hereof. It is understood
and agreed that nothing contained herein shall preclude me from pursuing other
interests and opportunities during the Transition Period provided said interests
and opportunities do not materially interfere with my fulfilling my obligations
hereunder, including, but not limited to, Sections IV, V and IX of this
Agreement.

 

  D.

In consideration for my releases, promises and representations in this
Agreement, if my employment is terminated by the Company other than for Cause or
I die or am deemed to have a Disability, in each case, prior to the Separation
Date, the

 

11



--------------------------------------------------------------------------------

  Company shall continue to pay me my Base Salary through the Separation Date in
accordance with the normal payroll practices of the Company (the “Termination
Benefits”); provided, that: (X) this Agreement becomes effective in accordance
with Section XIV below; (Y) I (or my legal representatives/estate) re-execute
this Agreement following the Termination Date and I (or my legal
representatives/estate) do not revoke such consent to such re-execution; and
(Z) I do not materially breach the express terms of this Agreement.

 

V. Agreement to Release My Claims.

In exchange for the consideration set forth in Sections III and IV above, I, on
behalf of myself and my heirs, administrators, executors, and assigns, agree to
fully and forever give up, release, remise, discharge and waive all my Claims
against the Company for anything that has occurred from the beginning of time
through the date I sign this Agreement, regardless of whether I am currently
aware of such Claims or not. I have not and will not, for myself or on behalf of
any person, entity or government, bring any federal, state or local lawsuit,
complaint, grievance, or action, judicial or administrative, or make any other
demands against the Company based on my Claims. The consideration I am receiving
is a full and fair payment for the release of my Claims as outlined here. It is
also my intention to release any right to recover damages under Title VII, ADEA,
the OWBPA, the ADA, the Missouri Laws Against Discrimination, and all other
federal, state and local civil rights or other statutes, regulations, or
ordinances. In exchange for the consideration set forth above, I further agree
that in the event any person or entity should bring a charge, claim, complaint,
or action on my behalf, I hereby waive and forfeit any right to recovery under
said claim and will exercise every good faith effort (but will not be obliged to
incur any expense) to have such claim dismissed.

 

12



--------------------------------------------------------------------------------

I agree to pay back all monies paid to me in accordance with this Agreement if I
assert a Claim, file a complaint or charge with a government agency, or sue the
Company for any Claim, except as may otherwise be prohibited under ADEA or the
OWBPA. Such repayment will be made within thirty (30) days of my filing of a
complaint, charge, or lawsuit.

Nothing in this Agreement shall interfere with my right to initiate, cooperate,
or participate in, or receive payments in connection with, an investigation or
proceeding conducted by the Securities and Exchange Commission, Equal Employment
Opportunity Commission or any other federal or state regulatory or law
enforcement agency. However, the consideration provided to me in this Agreement
shall be the sole relief provided to me for the Claims that are released by me
herein, and I will not be entitled to recover and agree to waive any monetary
benefits or recovery against the Company in connection with such Claim without
regard to who has brought such claim.

Nothing in this Agreement shall limit or restrict my right under ADEA or the
OWBPA to challenge the validity of this Agreement in a court of law.

This Release does not apply to any rights I may have under workers’ compensation
and unemployment compensation policies or statutes.

 

VI. Substitute Consideration.

In the event that the provision or payment of any Separation Benefits is not
permitted under the terms of the Plan, the Company and I shall, in good faith,
negotiate for substitute consideration.

 

13



--------------------------------------------------------------------------------

VII. Resignation.

In addition to any other obligations to cooperate with the Company, I
specifically agree to execute and deliver any documents reasonably requested by
the Company, substantially in the form of Exhibit 1 attached hereto, in order to
effectuate or further evidence my resignation from any corporate officer,
director, or similar positions with the Company or any of its subsidiaries or
affiliates, and any related Boards or other positions and any other documents or
forms reasonably requested by the Company in connection with the Company’s proxy
statement and other public filings; provided any such documents shall not be
deemed to constitute my resignation as an employee of the Company.

 

VIII. Breach.

If I materially breach any of the covenants contained in this Agreement, I agree
that irreparable injury will result to the Company, that the remedy at law for
damages will be inadequate, and that the Company will be entitled to an
injunction and/or other equitable relief to restrain my continuing breach, to
specifically enforce the terms of this Agreement, or to prevent a breach of any
part of this Agreement. In addition, and without prejudice to any other remedies
available in law or equity, I agree that any consideration paid or promised by
the Company in accordance with this Agreement will be forfeited and/or repaid by
me in the event I materially breach any of the provisions of this Agreement,
including, but not limited to, the covenants and obligations contained in
Sections IV, V and IX of this Agreement. The prevailing party shall also be
entitled to damages, reasonable attorneys’ fees, and other costs incurred in
connection with the enforcement of this Agreement.

 

IX. Employment Agreement.

The terms of the Employment Agreement are hereby incorporated herein by
reference, and, except as specifically superseded or amended by this Agreement,
the terms of the

 

14



--------------------------------------------------------------------------------

Employment Agreement shall remain in full force and effect, including, without
limitation, Article V of the Employment Agreement; provided, however, that for
the avoidance of doubt, the parties agree that Articles II, III and IV of the
Employment Agreement have been superseded in their entirety by this Agreement.

 

X. Governing Law.

This Agreement shall be governed and construed in accordance with the
substantive and procedural laws of the State of Missouri regardless of any
principles of conflicts of law. Any action concerning this Agreement shall be
filed in St. Louis County, Missouri or the applicable federal court.

 

XI. Entire Agreement.

This Agreement and the Schedule hereto sets forth the entire agreement between
me and the Company with respect to the subject matter hereof and shall supersede
all prior negotiations, representations or agreements relating thereto, whether
written or oral. I agree that no promises or representations have been made to
me outside the written terms of this Agreement to induce me to enter into it. I
hereby acknowledge that I am bound by duties of confidentiality and loyalty to
the Company that may arise outside this Agreement, such as the duties arising
from other agreements or common law.

 

XII. Voluntary and Knowing.

I understand and voluntarily execute this Agreement and assent to its terms, and
affirm that my decision to sign this Agreement has been made freely and without
any duress or coercion. I have read this Agreement carefully and understand all
its terms. I have had the opportunity to review this Agreement with my own
attorney, and have been and am hereby again

 

15



--------------------------------------------------------------------------------

advised to consult with my own attorney before signing this Agreement. In
agreeing to sign this Agreement, I have not relied on any representations,
promises, agreements, statements or explanations made by the Company or its
attorneys in connection with my decision to accept. This Agreement describes
everything that I have received or will receive for its execution, and I am not
relying on any other promises or representations in deciding whether to execute
this Agreement.

 

XIII. Waiver.

I agree that any delay or failure by the Company in enforcing any provision of
this Agreement will not constitute a waiver in any way of the right to enforce
that particular provision or any other provision.

 

XIV. Execution and Rescission Periods.

 

  A. I understand that I have up to twenty-one (21) calendar days from
October 22, 2017 within which to consider and execute this Agreement (which
includes any time spent negotiating this Agreement; any changes made to this
Agreement as a result will not restart the twenty-one (21) day consideration
period). I understand that I may revoke my execution for a period of seven
(7) calendar days following my execution of this Agreement. To be effective, my
revocation must be in writing and delivered to the Company in accordance with
Section XV. This Agreement shall not become effective until the eighth day
following my execution of this Agreement (the “Effective Date”). I understand
that if I revoke my execution within the applicable seven (7) calendar-day
period, all of the Company’s obligations to me under this Agreement will
immediately cease, the Company will not be required to provide the consideration
set forth in Sections III and IV of this Agreement and I will be required to
return any payment made to me in accordance with the terms of this Agreement.

 

16



--------------------------------------------------------------------------------

  B. In order to be entitled to the consideration set forth in Sections III and
IV hereof, I understand that I must re-execute this Agreement during the
twenty-one (21) calendar day period beginning on the Termination Date. I
understand that I may revoke my re-execution for a period of seven (7) calendar
days following my re-execution of this Agreement. To be effective, my revocation
must be in writing and delivered to the Company in accordance with Section XV. I
understand that if I do not re-execute this Agreement within the twenty-one
(21) calendar day period or I revoke my re-execution within the applicable seven
(7) calendar-day period, all of the Company’s obligations to me under this
Agreement will immediately cease, the Company will not be required to provide
the consideration set forth in Sections III and IV of this Agreement and I will
be required to return any payment made to me accruing on or after the
Termination Date in accordance with the terms of this Agreement. Neither my not
re-executing this Agreement nor my revocation of my re-execution shall in any
way affect my prior release of claims under this Agreement. By my re-execution
of this Agreement, the release set forth in Section V shall be deemed to cover
any claims which I have, may have had, or thereafter may have existing or
occurring at any time on or before the date on which I re-execute this
Agreement. This second release shall be effective on the eighth day following my
re-execution of this Agreement without revocation.

 

17



--------------------------------------------------------------------------------

XV. Notices.

All notices or communications to be given or delivered under or by reason of the
provisions of this Agreement shall be in writing and shall be deemed to have
been given when delivered personally, mailed by certified or registered mail,
return receipt requested and postage prepaid, or sent via a nationally
recognized overnight courier, or sent via facsimile to the recipient. Such
notices or communications shall be sent to the address indicated below:

To the Company:

Express Scripts Holding Company

One Express Way

Saint Louis, MO 63121

Attention: Chief Legal Officer

To me: To the address on file with the Company.

 

XVI. Severability.

If a court of competent jurisdiction finds any provision of this Agreement to be
unenforceable, the remaining provisions will continue to be binding. Such a
court shall also have the authority to modify any clause solely in order to
render the provision valid to the maximum extent compatible with applicable law.

 

XVII. Section 409A.

The intent of the Parties is that payments and benefits under this Agreement
comply with Section 409A of the Code (“Section 409A”) to the extent subject
thereto, and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted and administered to be in compliance therewith. Notwithstanding
anything herein to the contrary: (i) if at the time of my termination of
employment with the Company, I am a “specified employee” as defined in
Section 409A and the deferral of the commencement of any payments or benefits,
or portions thereof, otherwise payable hereunder as a result of such termination
of employment is necessary

 

18



--------------------------------------------------------------------------------

in order to prevent any accelerated or additional tax under Section 409A, then
the Company will defer the commencement of the payment of any such payments or
benefits, or portions thereof, hereunder (without any reduction in the total
amount of such payments or benefits ultimately paid or provided to me hereunder,
and such amount so deferred shall be subsequently paid with interest as set
forth in the Employment Agreement) until the date that is six (6) months
following my termination of employment with the Company (or the earliest date as
is permitted under Section 409A); (ii) if any other payments of money or other
benefits due to me hereunder could cause the application of an accelerated or
additional tax under Section 409A, such payments or other benefits, or portions
thereof, shall be deferred if deferral will make such payment or other benefits
compliant under Section 409A (without any reduction in the total amount of such
payments or benefits ultimately paid or provided to me hereunder, and such
amount so deferred shall be subsequently paid with interest as set forth in the
Employment Agreement), or otherwise such payment or other benefits shall be
restructured, to the extent possible, in a manner, determined by the Company
that does not cause such an accelerated or additional tax; (iii) to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, I shall not be considered to have terminated employment with the
Company for purposes of this Agreement and no payment shall be due to me under
this Agreement until I would be considered to have incurred a “separation from
service” from the Company within the meaning of Section 409A; and (iv) each
amount to be paid or benefit to be provided to me pursuant to this Agreement
shall be construed as a separate identified payment for purposes of
Section 409A. To the extent required to avoid an accelerated or additional tax
under Section 409A, amounts reimbursable to me under this Agreement shall be
paid to me on or before the last day of the year following the year in which the
expense was incurred and the amount of expenses eligible for reimbursement (and
in-kind benefits provided to me) during any one year may not effect amounts
reimbursable or provided in any subsequent year.

 

19



--------------------------------------------------------------------------------

XVIII. No Admission.

Nothing herein shall be deemed to constitute an admission of wrongdoing by the
Company. Neither this Agreement nor any of its terms shall be used as an
admission or introduced as evidence as to any issue of law or fact in any
proceeding, suit or action, other than an action to enforce this Agreement.

 

XIX. Counterparts.

This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Signatures may be exchanged by facsimile or email.

 

XX. Headings and Captions.

The headings and captions used throughout this Agreement are inserted for
convenience only and shall not constitute a part of this Agreement.

[Signature Page Follows]

 

20



--------------------------------------------------------------------------------

I have satisfied myself fully as to the nature of the obligations contained in
this Agreement, have had the opportunity to consult with counsel of my choice,
and have signed this Agreement voluntarily and knowingly.

 

Dated:    October 29, 2017   

/s/ Eric Slusser

      Eric Slusser                         Dated:    October 30, 2017   

/s/ Sara Wade

      Sara Wade       SVP & Chief Human Resources Officer

Re-Executed:

 

Dated:

    

 

     Eric Slusser



--------------------------------------------------------------------------------

Schedule A

Restricted Stock Units

 

Grant Date

   Units
Granted      Unvested
Units(1)  

03/08/2017

     13,556        13,556  

03/09/2016

     13,176        8,784  

09/09/2015

     11,960        11,960  

Non-Qualified Stock Options

 

Grant Date

   Total Options
Granted      Exercisable
Options      Unvested
Options(1)  

03/08/2017

     64,975        0        64,975  

03/09/2016

     67,011        22,337        44,674  

Performance Share Units

 

Grant Date

   Units
Granted      Unvested
Units(1)  

03/08/2017

     13,556        13,556  

03/09/2016

     13,176        13,176  

 

(1) Unvested as of October 26, 2017.



--------------------------------------------------------------------------------

Exhibit 1

Express Scripts Holding Company

One Express Way

St. Louis, MO 63121

Board of Directors of Express Scripts Holding Company

One Express Way

St. Louis, MO 63121

Ladies and Gentlemen,

I, Eric Slusser, hereby resign from all positions I hold in Express Scripts
Holding Company or any subsidiaries or affiliates thereof, including as a
director, officer or member of any committee thereof, effective immediately as
of the date set forth below.

 

Sincerely, Eric Slusser

Dated: